            Case 2:17-cv-01222-RSM Document 51-1 Filed 02/05/19 Page 1 of 4



 1
                                        THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6

 7   CECIL THOMAS; PAMELA THOMAS,                    Case No. : 2:17-CV-01222-RSM
 8                                                   DECLARATION OF SIERRA
                       Plaintiffs,
 9   vs.                                             HERBERT-WEST IN SUPPORT OF
                                                     QUALITY LOAN SERVICE CORP.
10                                                   OF WASHINGTON’S MOTION FOR
   OCWEN LOAN SERVICING, LLC;                        SUMMARY JUDGMENT
11 DEUTSCHE BANK NATIONAL TRUST
   CO.; QUALITY LOAN SERVICE CORP.
12
   OF WASHINGTON.
13
                       Defendants,
14

15
     I, Sierra Herbert-West, hereby declare as follows:
16         1.     I am over the age of eighteen and competent to make this declaration.
17         2.     I am an employee of Quality Loan Service Corporation of Washington
18   (hereinafter, "Quality"). I am duly authorized to make this declaration on behalf of
19   Quality. I have the personal knowledge required to execute this declaration, and can
20   confirm the accuracy of the information set forth herein. If sworn as a witness, I
21   could competently testify to the facts contained herein.
22         3.     Quality is engaged in the business of providing nonjudicial foreclosure
23   services to lenders, servicers, and Trustees of mortgage loans.
24         4.     In the regular and ordinary course of business, Quality collects and
25   maintains business records and documents related to any loan that is referred to them
26   by a lender/servicer for the purpose of advancing a non-judicial foreclosure. Quality

27   employees, including myself, have continuing access to those records and I have

28
     personally reviewed them in preparation of this declaration. The exhibits to this

      DECLARATION OF SIERRA HERBERT-WEST                         Quality Loan Service Corp. of WA
      Page -1-                                                               108 1st Ave S, Ste 202
      QWA# WA-17-803450-CV                                                      Seattle, WA 98104
                                                                                    (206) 596-4862
            Case 2:17-cv-01222-RSM Document 51-1 Filed 02/05/19 Page 2 of 4



 1   declaration are taken from business records that include physical and electronic
 2   records of foreclosure activity, events and transactions.        As part of my job
 3   responsibilities I have personal knowledge of Quality's procedures for creating and
 4   maintaining foreclosure records.
 5         5.     On December 15, 2016, Quality received a referral for a non-judicial
 6   foreclosure of the Thomas Deed of Trust from Ocwen Loan Servicing, LLC

 7   (hereinafter “Ocwen”) to advance a foreclosure on behalf of DEUTSCHE BANK

 8
     NATIONAL TRUST COMPANY as Trustee for INDYMAC INDX MORTGAGE
     LOAN TRUST 2006-AR4, MORTGAGE PASS-THROUGH CERTIFICATES
 9
     Series 2006-AR4 (hereinafter “Deutsche Bank”). After receipt of the foreclosure
10
     referral, Quality subsequently received a copy of the Thomas Promissory Note and
11
     associated subject Thomas Deed of Trust from Ocwen. A true and correct copy of
12
     the Promissory Note endorsed in blank is attached hereto as Exhibit A. A true and
13
     correct copy of the associated Deed of Trust recorded March 10, 2006, in King
14
     County under Auditor's File No. 20060310001131 secured by the Promissory Note
15
     is attached hereto as Exhibit B.
16
           6.     Within the foreclosure referral for the Thomas Deed of Trust received
17
     by Quality on December 15, 2016, was included a copy of a Demand Letter issued
18
     by Ocwen dated November 2, 2016 outlining to the Trustee the basis of the default
19   supporting the foreclosure referral. A copy of the Ocwen Demand Letter is attached
20   hereto as Exhibit C.
21         7.     Quality employees do not have access to Ocwen’s accounting system.
22   Quality communicates with Ocwen primarily through an electronic system called
23   Equator and Quality relies on Ocwen to provide the Trustee information related to a
24   subject default associated with a request for foreclosure.
25         8.     On December 22, 2016, Quality received a Payoff Quote from Ocwen
26   for the Thomas loan which contained a total amount due of $414,052.43 with a good
27   through date of January 13, 2017. The Trustee used this information as a basis to
28   confirm the loan was in default and to advance the requested foreclosure. A copy of

     DECLARATION OF SIERRA HERBERT-WEST                           Quality Loan Service Corp. of WA
     Page -2-                                                                 108 1st Ave S, Ste 202
     QWA# WA-17-803450-CV                                                        Seattle, WA 98104
                                                                                     (206) 596-4862
            Case 2:17-cv-01222-RSM Document 51-1 Filed 02/05/19 Page 3 of 4



 1   the Ocwen December 22, 2016 Payoff Quote is attached hereto as Exhibit D.
 2         9.     On January 23, 2017, Ocwen as Attorney in Fact for Deutsche Bank
 3   executed a Declaration of Ownership declaring Deutsche Bank to be the actual holder
 4   of the Thomas Promissory Note. A copy of the Ownership Declaration is attached
 5   hereto as Exhibit E. The information in the Declaration of Holdership is consistent
 6   with the information in the foreclosure referral received by the Trustee from Ocwen.

 7         10.    On January 24, 2017, Deutsche Bank appointed Quality as Successor

 8
     Trustee pursuant to an Appointment of Successor Trustee recorded February 3, 2017
     in King County under Auditor's File No. 20170203000038 (the "Appointment"). A
 9
     copy of the Appointment is attached hereto as Exhibit F.
10
           11.    On February 16, 2017, Quality received a Payoff Quote from Ocwen
11
     for the Thomas loan which contained a total amount due of $417,195.05 with a good
12
     through date of March 17, 2017. The Trustee used this information as a basis to
13
     confirm the loan was in default prior to issuing the underlying Notice of Default. A
14
     copy of the Ocwen February 16, 2017 Payoff Quote is attached hereto as Exhibit G.
15
           12.    On February 16, 2017, Quality received a Reinstatement Quote from
16
     Ocwen for the Thomas loan which contained a total amount due of $90,134.52 with
17
     a good through date of March 17, 2017. The Trustee used this information as a basis
18
     to confirm the loan was in default prior to issuing the underlying Notice of Default.
19   A copy of the Ocwen February 16, 2017 Reinstatement Quote is attached hereto as
20   Exhibit H.
21         13.    On February 21, 2017, Quality caused a Notice of Default to be
22   prepared and mailed pursuant to RCW 61.24.031. A copy of the Notice of Default is
23   attached hereto as Exhibit I.
24         14.    On April 11, 2017, Quality executed and issued a Notice of Trustee's
25   Sale causing it to be recorded April 11, 2017 in King County under Auditor's File
26   No. 20170411001651. The Trustee’s Sale was noticed to be held August 11, 2017.
27   A copy of the Notice of Trustee’s Sale is attached hereto as Exhibit J.
28         15.    On May 5, 2017, Quality placed the Thomas non-judicial foreclosure

     DECLARATION OF SIERRA HERBERT-WEST                          Quality Loan Service Corp. of WA
     Page -3-                                                                108 1st Ave S, Ste 202
     QWA# WA-17-803450-CV                                                       Seattle, WA 98104
                                                                                    (206) 596-4862
             Case 2:17-cv-01222-RSM Document 51-1 Filed 02/05/19 Page 4 of 4



 1   on an internal hold to review and escalate the issues raised by the borrower’s counsel
 2   concerning the default to Ocwen. Quality contacted Ocwen and requested
 3   confirmation that the loan was in default.
 4          16.     Ocwen on June 5, 2017, confirmed the loan remained in default and
 5   advised the Trustee to remove their internal hold and to proceed with advancing the
 6   non-judicial foreclosure.

 7          17.     The Thomas Trustee’s Sale was originally scheduled to be held as

 8
     notice August 11, 2017. The original Thomas Trustee’s Sale date was postponed by
     Quality on August 10, 2017 for a period of two weeks under an exercise of its
 9
     discretionary authority pursuant to RCW 61.24.040(10) to allow the Plaintiffs the
10
     opportunity to seek an order restraining sale.
11
            18.     On December 4, 2017, Quality executed and issued a Notice of
12
     Discontinuance of Trustee's Sale causing it to be recorded December 4, 2017 in King
13
     County under Auditor's File No. 20171204002002. A copy of the Discontinuance of
14
     Trustee's Sale is attached hereto as Exhibit K.
15
            19.     To date a Trustee’s Sale has not been held by Quality concerning the
16
     subject property 15844 148th Ave NE Woodinville, WA 98072 secured under the
17
     Thomas Deed of Trust.
18
            20.     Redaction. Any documents submitted as Exhibits in connection with
19   this declaration have been redacted to remove Plaintiffs' loan numbers and personal
20   identifiers.
21   I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE
22   BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT
23   IS MADE FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO
24   PENALTY FOR PERJURY.
25   Dated: February 5, 2019
26
                                      By:   /s/ Sierra Herbert-West
                                            Sierra Herbert-West, Vice President
27                                          Quality Loan Service Corp. of Washington
28

      DECLARATION OF SIERRA HERBERT-WEST                         Quality Loan Service Corp. of WA
      Page -4-                                                               108 1st Ave S, Ste 202
      QWA# WA-17-803450-CV                                                      Seattle, WA 98104
                                                                                    (206) 596-4862
